                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


United States of America,                              Case No. 17-cr-0229 (WMW/KMM)

                             Plaintiff,
                                                                 ORDER
        v.

Jarmell Raymond Mayweather,

                             Defendant.


       This matter is before the Court on Defendant Jarmell Raymond Mayweather’s

motions for an extension of time to file a motion for a judgment of acquittal or new trial,

(Dkt. 131), and for new counsel, (Dkt. 130).          For the reasons addressed below,

Mayweather’s motion for an extension of time is denied. The Court will conduct a hearing

on Mayweather’s motion for new counsel on a date to be determined.

                                     BACKGROUND

       A jury convicted Mayweather of possession with intent to distribute cocaine base

and cocaine on December 14, 2018. Mayweather was, and currently is, represented by

attorney Douglas B. Altman. Approximately two months after the deadline to file a motion

for a judgment of acquittal or a new trial, Mayweather filed the two pending pro se motions.

The Court addresses each motion in turn.
                                       ANALYSIS

       I.     Motion for Extension of Time

       Mayweather moves to extend the deadline to file a motion for a judgment of

acquittal or a new trial. Mayweather contends that he missed the original filing deadline

because of a misrepresentation by Altman.

       A motion for a judgment of acquittal or a motion for a new trial that is grounded on

any reason other than newly discovered evidence must be filed within 14 days after a guilty

verdict. Fed. R. Crim. P. 29(c)(1), 33(b)(2). A district court can extend this deadline for

good cause. Fed. R. Crim. P. 45(b)(1). When, as here, a motion for an extension of time

is filed after the deadline has passed, a court may consider the untimely motion if the

moving party’s delay was the result of excusable neglect. Fed. R. Crim. P. 45(b)(1)(B).

As such, a court may provide equitable relief when a delay is “caused by inadvertence,

mistake, or carelessness, as well as by intervening circumstances beyond the party’s

control.” Kurka v. Iowa Cty., 628 F.3d 953, 959 (8th Cir. 2010) (internal quotation marks

omitted).

       Factors to consider when determining whether a delay is attributable to excusable

neglect include (1) the risk of prejudice to the opposing party, (2) the length of delay and

the corresponding impact on judicial proceedings, (3) the reason for the delay and whether

the delay was within the moving party’s reasonable control, and (4) whether the moving

party acted in good faith. United States v. Boesen, 599 F.3d 874, 879 (8th Cir. 2010). Of

primary importance is the reason for the party’s delay. See Kurka, 628 F.3d at 959.




                                             2
       At all times relevant to this proceeding, Altman represented Mayweather. Based on

Mayweather’s submissions to the Court, he and Altman discussed post-trial strategy.

According to Mayweather, after one such discussion, he was left with the impression that

Altman was pursuing a motion for a judgment of acquittal or a new trial. And only after

the 14-day deadline to file these motions had passed did Mayweather learn that Altman

was preparing documents only for a direct appeal.

       Strategic decisions about which motions to file are the responsibility of counsel after

consulting with the client. See Jones v. Barnes, 463 U.S. 745, 753 n.6 (1983) (stating that,

except for the decisions of whether a client should plea, waive a jury trial, or testify, all

other “strategic and tactical decisions are the exclusive province of the defense counsel,

after consultation with the client.” (citing Model Rules of Prof’l Conduct r. 1.2(a) (Am.

Bar Ass’n Final Draft 1982) and ABA Standards for Criminal Justice 4-5.2 (2d ed. 1980)).

A defendant’s right to appointed counsel does not include the right “to an attorney who

will docilely do as [the attorney] is told.” United States v. Thomas, 760 F.3d 879, 887 (8th

Cir. 2014) (internal quotation marks omitted). For this reason, the disagreement between

Mayweather and Altman on strategy is not the type of mistake or inadvertence that amounts

to excusable neglect. See Kurka, 628 F.3d at 959. The Court finds no good cause to extend

the deadline based merely on differing opinions held by Mayweather and Altman as to

post-trial strategy. See Fed. R. Crim. P. 45(b)(1).

       Moreover, no other factor, singularly or combined, overcomes this conclusion.

Delaying any potential new trial would increase the likelihood that witnesses will “become

unavailable and memories [will] fade.” Boesen, 599 F.3d at 879. And although the length


                                              3
of the delay is only a few months and there is no detectable bad faith motive on

Mayweather’s part, these factors are of secondary importance. See Kurka, 628 F.3d at 959.

         For these reasons, Mayweather’s motion for an extension of the deadline to file a

motion for a judgment of acquittal or new trial is denied.

         II.   Motion for New Counsel

         Mayweather also moves for new counsel, arguing that there exist conflicts of

interests, irreconcilable differences, and a complete breakdown in communications

between Altman and himself.

         The Sixth Amendment provides a defendant the right to be represented by counsel

at all critical stages of a criminal proceeding, including sentencing. U.S. Const. amend.

VI; accord Mempa v. Rhay, 389 U.S. 128, 134-36 (1967); United States v. Wade, 388 U.S.

218, 224 (1967); McClain v. Swenson, 435 F.2d 327, 332 (8th Cir. 1970). A defendant

with court-appointed counsel may request new counsel, and the district court has discretion

to appoint new counsel. See United States v. Swinney, 970 F.2d 494, 499 (8th Cir. 1992).

But to prevail on a motion for new counsel, a defendant must establish that he or she is

justifiably dissatisfied with current counsel. Id. Justifiable dissatisfaction includes a

conflict of interest, irreconcilable differences, or a breakdown of communication between

the defendant and counsel.       Id.   When a defendant alleges a basis for justifiable

dissatisfaction, the district court “has an obligation to inquire thoroughly into the factual

basis of the defendant’s dissatisfaction.” United States v. Hart, 557 F.2d 162, 163 (8th Cir.

1977).




                                             4
       Mayweather is constitutionally entitled to the assistance of counsel at his upcoming

sentencing hearing. See U.S. Const. amend. VI; McClain, 435 F.2d at 332. He requests

new counsel on the grounds that he is justifiably dissatisfied with Altman. To the extent

that Mayweather alleges that an “inherent conflict of interest” would exist if Mayweather

filed a motion for a judgment of acquittal or a new trial based on ineffective assistance of

counsel, this argument is moot. Mayweather does not have such a motion pending before

the Court, and the Court denies his request for an extension of the deadline to file a motion

for a judgment of acquittal or new trial. But Mayweather asserts other grounds for his

dissatisfaction with Altman, including irreconcilable differences and a complete

breakdown of communication. For this reason, the Court must further inquire into these

allegations. See Hart, 557 F.2d at 163. A hearing will be scheduled at a date and time to

be determined to address Mayweather’s motion for new counsel.

                                         ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.     Defendant Jarmell Raymond Mayweather’s motion for an extension of time

to file a motion for a judgment of acquittal or new trial, (Dkt. 131), is DENIED.

       2.     The Court will hold a hearing on Mayweather’s motion for new counsel,

(Dkt. 130), at a date and time to be determined.



Dated: March 11, 2019                                    s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge


                                             5
